DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 March 2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending in this application.
Claim 1, 11 and 16 are amended.
Claims 1-20 are presented for examination. 

Response to Amendments
Claim Interpretation
Claims 2-5, 7, 10, 12-15, and 17-20 contain optional language such as “one or more of
Claim 6’s “one or more of the following” is optional language which the examiner is interpreting the broadest reasonable interpretation of the claim language to be one of the listed options 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 11, 14-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hochwarth et al. (US Publication 2019/0304314 A1).
Regarding claim 1, Hochwarth teaches a computer-implemented method for environmental data sharing and context- based relevance determination, comprising: receiving, by an environmental condition response system of a receiving vehicle, environmental data associated with a sending vehicle (Hochwarth: Para. 0003, 0019; automatically collecting real -time weather data from a network of aircraft operating in a nearby region).
Hochwarth doesn’t explicitly teach analyzing, by the environmental condition response system of the receiving vehicle, the received environmental data for relevance based on contextual information of the receiving vehicle by determining an estimated time of arrival of the receiving vehicle to a location associated with the received environmental data.
However Hochwarth is deemed to disclose an equivalent teaching. Hochwarth discloses a tracking system that provides for a real-time weather model that is obtained through sensor data from the network of aircrafts operating in a nearby region (Hochwarth: Para. 0003, 0053). The weather data includes temperature, pressure, icing and turbulence collected at a position and time that receives a timestamp when obtained by the receiving aircraft (Hochwarth: Para. 0019, 0047). From the collected data searched for weather events along the currently predicted flight path, the system can locate alternative trajectories to avoid inclement weather that is weighed based on location and time to optimize fuel savings (Hochwarth: Para. 0049, 0053). Hochwarth's system has location and time weather data along the current predicted route. The 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to estimate the time of arrival to the received weather event location in order to create alternate trajectories that avoid inclement weather conditions (Hochwarth: Para. 0049, 0053).
In the following limitations, Hochwarth teaches determining, by the environmental condition response system of the receiving vehicle, a remedial action based on determining that the environmental data received from the sending vehicle is relevant to the receiving vehicle (Hochwarth: Para. 0049, 0051; tracking system can specifically look for these events along the currently predicted flight path; locate alternative trajectories can yield fuel savings, e.g. by location of a tail wind or avoidance of turbulence, as well as reduce mechanical stresses on the aircraft in operation, e.g. by avoidance of inclement weather conditions); and in accordance with determination that the environmental data received from the sending vehicle is relevant to the receiving vehicle, sending, by the environmental condition response system of the receiving vehicle, instructions to perform the remedial action to a corresponding vehicle component system of the receiving vehicle (Hochwarth: Para. 0003, 0052; tracking system can specifically look for these events along the currently predicted flight path; displaying at least one of an updated weather display, the predicted trajectory, an 
Regarding claim 2, Hochwarth teaches the computer-implemented method of claim 1, wherein the environmental data comprises one or more of: an environmental condition experienced by the sending vehicle, a time at which the environmental condition is experienced by the sending vehicle, a location at which the environmental condition is experienced by the sending vehicle, and a severity of the environmental condition experienced by the sending vehicle (Hochwarth: Para. 0003, 0024; real -time weather data can include temperature, wind conditions, a presence or severity of turbulence, precipitation, storms, or icing conditions; automatically collecting real -time weather data from a network of aircraft operating in a nearby region).
Regarding claim 3, Hochwarth teaches the computer-implemented method of claim 1, wherein the contextual information of the receiving vehicle comprises one or more of: a planned flight path, an altitude, a temperature, a humidity, a location, a speed, a size, a vehicle type, and a vehicle specification (Hochwarth: Para. 0019, 0047; local sensor data and the current route or flight plan).
Regarding claim 5, Hochwarth teaches the computer-implemented method of claim 1, wherein the environmental data comprises one or more of: an icing condition experienced by the sending vehicle, a time at which the icing condition is experienced by the sending vehicle, a location at which the icing condition is experienced by the sending vehicle, and a severity of the icing condition experienced by the sending vehicle (Hochwarth: Para. 0003, 0024; a presence or severity of turbulence, precipitation, storms, or icing conditions; real-time weather data can also include an associated 
Regarding claim 11, Hochwarth teaches an environmental condition response system for environmental data sharing and context-based relevance determination, comprising: one or more processors; a non-transitory computer readable medium storing instructions which, when executed by the one or more processors, cause the one or more processors to perform a method (Hochwarth: Para. 0016; microprocessors; software programs (e.g., flight management programs) or instructions designed to carry out the various methods) comprising: receiving environmental data associated with a sending vehicle (Hochwarth: Para. 0003, 0019; automatically collecting real -time weather data from a network of aircraft operating in a nearby region).
Hochwarth doesn’t explicitly teach analyzing the received environmental data for relevance based on contextual information of the receiving vehicle by determing an estimated time of arrival of the receiving vehicle to a location associated with the received environmental data.
However Hochwarth is deemed to disclose an equivalent teaching. Hochwarth discloses a tracking system that provides for a real-time weather model that is obtained through sensor data from the network of aircrafts operating in a nearby region (Hochwarth: Para. 0003, 0053). The weather data includes temperature, pressure, icing and turbulence collected at a position and time that receives a timestamp when obtained by the receiving aircraft (Hochwarth: Para. 0019, 0047). From the collected data searched for weather events along the currently predicted flight path, the system can locate alternative trajectories to avoid inclement weather that is weighed based on 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to estimate the time of arrival to the received weather event location in order to create alternate trajectories that avoid inclement weather conditions (Hochwarth: Para. 0049, 0053).
In the following limitations, Hochwarth teaches determining a remedial action based on determining that the environmental data received from the sending vehicle is relevant to the receiving vehicle (Hochwarth: Para. 0049, 0051; tracking system can specifically look for these events along the currently predicted flight path; locate alternative trajectories can yield fuel savings, e.g. by location of a tail wind or avoidance of turbulence, as well as reduce mechanical stresses on the aircraft in operation, e.g. by avoidance of inclement weather conditions); and in accordance with the determination that the environmental data received from the sending vehicle is relevant to the receiving vehicle, sending instructions to perform the remedial action to a corresponding vehicle component system of the receiving vehicle (Hochwarth: Para. 0003, 0052; tracking system can specifically look for these events along the currently predicted flight path; displaying at least one of an updated weather display, the predicted trajectory, an 
Regarding claim 14, Hochwarth teaches the system of claim 11, wherein the remedial action comprises one or more of: activating a de-icing and/or anti-icing vehicle component system for a determined duration; traveling in an alternate route; and performing a flight level change (Hochwarth: Para. 0049; locate alternative trajectories can yield fuel savings, e.g. by location of a tail wind or avoidance of turbulence, as well as reduce mechanical stresses on the aircraft in operation, e.g. by avoidance of inclement weather conditions).
Regarding claim 15, Hochwarth teaches the system of claim 11, wherein the environmental data comprises one or more of: an environmental condition experienced by the sending vehicle, a time at which the environmental condition is experienced by the sending vehicle, a location at which the environmental condition is experienced by the sending vehicle, and a severity of the environmental condition experienced by the sending vehicle (Hochwarth: Para. 0003, 0024; real -time weather data can include temperature, wind conditions, a presence or severity of turbulence, precipitation, storms, or icing conditions; automatically collecting real -time weather data from a network of aircraft operating in a nearby region).
Regarding claim 16, Hochwarth teaches a non-transitory computer readable medium storing instructions that, when executed by one or more processors, cause the one or more processors to perform a method for environmental data sharing and context-based relevance determination comprising: receiving, by an environmental condition response system of a receiving vehicle, environmental data associated with a sending vehicle (Hochwarth: Para. 0003, 0019; automatically collecting real -time weather data from a network of aircraft operating in a nearby region).
Hochwarth doesn’t explicitly teach analyzing, by the environmental condition response system of the receiving vehicle, the received environmental data for relevance based on contextual information of the receiving vehicle by determining an estimated time of arrival of the receiving vehicle by determining an estimated time of arrival of the receiving vehicle to a location associated with the received environmental data.
However Hochwarth is deemed to disclose an equivalent teaching. Hochwarth discloses a tracking system that provides for a real-time weather model that is obtained through sensor data from the network of aircrafts operating in a nearby region (Hochwarth: Para. 0003, 0053). The weather data includes temperature, pressure, icing and turbulence collected at a position and time that receives a timestamp when obtained by the receiving aircraft (Hochwarth: Para. 0019, 0047). From the collected data searched for weather events along the currently predicted flight path, the system can locate alternative trajectories to avoid inclement weather that is weighed based on location and time to optimize fuel savings (Hochwarth: Para. 0049, 0053). Hochwarth's system has location and time weather data along the current predicted route. The tracking system uses this information, weighing on location and time to create an alternative trajectory based on avoiding weather event. In order to create a successful alternative trajectory, the tracking system would have to determine the estimated time of arrival of the receiving vehicle to any real-time weather events along the current trajectory.

In the following limitations, Hochwarth teaches determining, by the environmental condition response system of the receiving vehicle, a remedial action based on determining that the environmental data received from the sending vehicle is relevant to the receiving vehicle (Hochwarth: Para. 0049, 0051; tracking system can specifically look for these events along the currently predicted flight path; locate alternative trajectories can yield fuel savings, e.g. by location of a tail wind or avoidance of turbulence, as well as reduce mechanical stresses on the aircraft in operation, e.g. by avoidance of inclement weather conditions); and in accordance with the determination that the environmental data received from the sending vehicle is relevant to the receiving vehicle, sending, by the environmental condition response system of the receiving vehicle, instructions to perform the remedial action to a corresponding vehicle component system of the receiving vehicle (Hochwarth: Para. 0003, 0052; tracking system can specifically look for these events along the currently predicted flight path; displaying at least one of an updated weather display, the predicted trajectory, an advisory alert, a change to a flight time display, or a change to a fuel consumption display based on the predicting the trajectory).
Regarding claim 19, Hochwarth teaches the non-transitory computer readable medium of claim 16, wherein the remedial action comprises one or more of: activating a de-icing and/or anti-icing vehicle component system for a determined duration; traveling in an alternate route; and performing a flight level change (Hochwarth: Para. 0049; locate alternative trajectories can yield fuel savings, e.g. by location of a tail wind or avoidance of turbulence, as well as reduce mechanical stresses on the aircraft in operation, e.g. by avoidance of inclement weather conditions).
Regarding claim 20, Hochwarth teaches the non-transitory computer readable medium of claim 16, wherein the environmental data comprises one or more of: an environmental condition experienced by the sending vehicle, a time at which the environmental condition is experienced by the sending vehicle, a location at which the environmental condition is experienced by the sending vehicle, and a severity of the environmental condition experienced by the sending vehicle (Hochwarth: Para. 0003, 0024; real -time weather data can include temperature, wind conditions, a presence or severity of turbulence, precipitation, storms, or icing conditions; automatically collecting real -time weather data from a network of aircraft operating in a nearby region).

Claims 4, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hochwarth et al. (US Publication 2019/0304314 A1) in view of Kirk (US Publication 2010/0332056 A1). 
Regarding claim 4, Hochwarth doesn’t explicitly teach wherein the analyzing, by the environmental condition response system of the receiving vehicle, the received environmental data for relevance based on contextual information of the receiving vehicle comprises one or more of: determining whether a location of ice accretion is within a defined envelope of a planned flight path of the receiving vehicle; determining whether a time of ice accretion at the sending vehicle and a current time is within a specified time window; determining whether an estimated time of arrival at a location of ice accretion is within a predetermined time window; and determining an icing condition sensing capability or de-icing and/or anti-icing capability of the receiving vehicle.
However Kirk, in the same filed of endeavor teaches wherein the analyzing, by the environmental condition response system of the receiving vehicle, the received environmental data for relevance based on contextual information of the receiving vehicle comprises one or more of: determining whether a location of ice accretion is within a defined envelope of a planned flight path of the receiving vehicle; determining whether a time of ice accretion at the sending vehicle and a current time is within a specified time window; determining whether an estimated time of arrival at a location of ice accretion is within a predetermined time window; and determining an icing condition sensing capability or de-icing and/or anti-icing capability of the receiving vehicle (Kirk: Para. 0041; current time may be compared with the time of the acquired sensor data or the transmitting time, and if over a time threshold, the sensor information may not be presented, may be discarded or disregarded).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Kirk’s comparison of the received timestamp to a time threshold (Kirk: Para. 0041) in order to cross reference local sensor data with received sensor data to make more accurate estimations of weather along the current route (Hochwarth: Para. 0047).
Regarding claim 12, Hochwarth doesn’t explicitly teach wherein the analyzing the received environmental data for relevance based on contextual information of the receiving vehicle comprises one or more of: determining whether a location of ice accretion is within a defined envelope of a planned flight path of the receiving vehicle; determining whether a time of ice accretion at the sending vehicle and a current time is within a specified time window; determining whether an estimated time of arrival at a location of ice accretion is within a predetermined time window; and determining an icing condition sensing capability or de-icing and/or anti-icing capability of the receiving vehicle.
However Kirk, in the same filed of endeavor teaches wherein the analyzing the received environmental data for relevance based on contextual information of the receiving vehicle comprises one or more of: determining whether a location of ice accretion is within a defined envelope of a planned flight path of the receiving vehicle; determining whether a time of ice accretion at the sending vehicle and a current time is within a specified time window; determining whether an estimated time of arrival at a location of ice accretion is within a predetermined time window; and determining an icing condition sensing capability or de-icing and/or anti-icing capability of the receiving vehicle (Kirk: Para. 0041; current time may be compared with the time of the acquired sensor data or the transmitting time, and if over a time threshold, the sensor information may not be presented, may be discarded or disregarded).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Kirk’s comparison of the received timestamp to a time threshold (Kirk: Para. 0041) in order to cross reference local sensor data with received sensor data to make more accurate estimations of weather along the current route (Hochwarth: Para. 0047).
claim 17, Hochwarth doesn’t explicitly teach wherein the analyzing the received environmental data for relevance based on contextual information of the receiving vehicle comprises one or more of: determining whether a location of ice accretion is within a defined envelope of a planned flight path of the receiving vehicle; determining whether a time of ice accretion at the sending vehicle and a current time is within a specified time window; determining whether an estimated time of arrival at a location of ice accretion is within a predetermined time window; and determining an icing condition sensing capability or de-icing and/or anti-icing capability of the receiving vehicle.
However Kirk, in the same filed of endeavor teaches wherein the analyzing the received environmental data for relevance based on contextual information of the receiving vehicle comprises one or more of: determining whether a location of ice accretion is within a defined envelope of a planned flight path of the receiving vehicle; determining whether a time of ice accretion at the sending vehicle and a current time is within a specified time window; determining whether an estimated time of arrival at a location of ice accretion is within a predetermined time window; and determining an icing condition sensing capability or de-icing and/or anti-icing capability of the receiving vehicle (Kirk: Para. 0041; current time may be compared with the time of the acquired sensor data or the transmitting time, and if over a time threshold, the sensor information may not be presented, may be discarded or disregarded).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Kirk’s comparison of the received timestamp to a time threshold (Kirk: Para. 0041) in order to cross reference local sensor data with received .

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hochwarth et al. (US Publication 2019/0304314 A1) in view of Barnes (US Publication 2012/0085868 A1). 
Regarding claim 6, Hochwarth doesn’t explicitly teach wherein the severity of the icing condition experienced by the sending vehicle is indicated by one or more of the following: (i) a rate of ice accretion and (ii) a duration of de-icing or anti-icing system operation.
However Barnes, in the same field of endeavor, teaches wherein the severity of the icing condition experienced by the sending vehicle is indicated by one or more of the following: (i) a rate of ice accretion and (ii) a duration of de-icing or anti-icing system operation.
Barnes discloses marking the event time and starting a timer because the rate of ice accretion is just as important as the ice accretion itself. The system displays the ice profile and ice depth to the pilot (Barnes: Para. 0103, 0109). Since Barnes measures the rate of ice accretion and displays the terms of trace, light, moderate, and severe to indicate the rate of ice accretion. Both the ice accretion and the rate of ice accretion would be displayed to the pilot because the rate of ice accretion can be just as important as the ice accretion itself (Barnes: Para. 0103, 0109).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Barnes’ correction actions due to an icing alert due to 
Regarding claim 8, Hochwarth doesn’t explicitly teach wherein the sending, by the environmental condition response system of the receiving vehicle, instructions to perform the remedial action to a corresponding vehicle component system of the receiving vehicle is in response to determining that a vehicle operator confirms the remedial action.
However Barnes, in the same field of endeavor, teaches wherein the sending, by the environmental condition response system of the receiving vehicle, instructions to perform the remedial action to a corresponding vehicle component system of the receiving vehicle is in response to determining that a vehicle operator confirms the remedial action (Barnes: Para. 0116; information can be monitored and processed by the ice detection system and incorporated into the display reads on presenting the environmental data to the vehicle operator via a display; changing altitude to move to an altitude of warmer OAT readings up or down; activating anti-ice mechanisms on the wing; and changing flight direction to a location with less severe icing conditions reads on remedial action).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Barnes’ correction actions due to an icing alert due to the measured rate of ice accretion (Barnes: Para. 0103, 0109, 0116) into Hochwarth’s weather estimation based on local sensor data and received sensor data to make more accurate estimations of weather along the current route (Hochwarth: Para. 0047).
Claims 7, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hochwarth et al. (US Publication 2019/0304314 A1) in view of McCusker (US Patent 9,483,951 B1). 
Regarding claim 7, Hochwarth doesn’t explicitly teach wherein the determining, by the environmental condition response system of the receiving vehicle, a remedial action comprises one or more of: determining a vehicle component system configured to perform the remedial action; determining a timing and a duration of the remedial action; and in response to determining that the remedial action cannot be performed for the determined duration, determining an alternate flight path or a flight level change.
However McCusker, in the same field of endeavor, teaches wherein the determining, by the environmental condition response system of the receiving vehicle, a remedial action comprises one or more of: determining a vehicle component system configured to perform the remedial action; determining a timing and a duration of the remedial action; and in response to determining that the remedial action cannot be performed for the determined duration, determining an alternate flight path or a flight level change (McCusker: Col. 12 Lines 59-61, Col. 14 Lines 49-59; provide the alternate flight path to the flight crew via the HUD display).
It would be obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated McCusker’s determination an alternate flight path based on the presence of ice crystals in the flight path (McCusker: Col. 12 Lines 59-61, Col. 14 Lines 49-59) into Hochwarth’s weather estimation based on local sensor data and received sensor data to make more accurate estimations of weather along the current and calculated alternate route (Hochwarth: Para. 0047).
claim 13, Hochwarth doesn’t explicitly teach wherein the determining a remedial action comprises one or more of: determining a vehicle component system configured to perform the remedial action; determining a timing and a duration of the remedial action; and in response to determining that the remedial action cannot be performed for the determined duration, determining an alternate flight path or a flight level change.
However McCusker, in the same field of endeavor, teaches wherein the determining a remedial action comprises one or more of: determining a vehicle component system configured to perform the remedial action; determining a timing and a duration of the remedial action; and in response to determining that the remedial action cannot be performed for the determined duration, determining an alternate flight path or a flight level change (McCusker: Col. 12 Lines 59-61, Col. 14 Lines 49-59; determine an alternate flight path based at least partially on the flight path of the aircraft and the presence and/or associated hazard level of atmospheric particulates in the flight path of the aircraft).
It would be obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated McCusker’s determination an alternate flight path based on the presence of ice crystals in the flight path (McCusker: Col. 12 Lines 59-61, Col. 14 Lines 49-59) into Hochwarth’s weather estimation based on local sensor data and received sensor data to make more accurate estimations of weather along the current and calculated alternate route (Hochwarth: Para. 0047).
Regarding claim 18, Hochwarth doesn’t explicitly teach wherein the determining a remedial action comprises one or more of: determining a vehicle component system configured to perform the remedial action; determining a timing and a duration of the remedial action; and in response to determining that the remedial action cannot be performed for the determined duration, determining an alternate flight path or a flight level change.
However McCusker, in the same field of endeavor, teaches wherein the determining a remedial action comprises one or more of: determining a vehicle component system configured to perform the remedial action; determining a timing and a duration of the remedial action; and in response to determining that the remedial action cannot be performed for the determined duration, determining an alternate flight path or a flight level change (McCusker: Col. 12 Lines 59-61, Col. 14 Lines 49-59; determine an alternate flight path based at least partially on the flight path of the aircraft and the presence and/or associated hazard level of atmospheric particulates in the flight path of the aircraft).
It would be obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated McCusker’s determination an alternate flight path based on the presence of ice crystals in the flight path (McCusker: Col. 12 Lines 59-61, Col. 14 Lines 49-59) into Hochwarth’s weather estimation based on local sensor data and received sensor data to make more accurate estimations of weather along the current and calculated alternate route (Hochwarth: Para. 0047).

Claim 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hochwarth et al. (US Publication 2019/0304314 A1) in view of Barnes (US Publication 2012/0085868 A1) and in further view of Meador (US Patent 5,354,015). 
claim 9, Hochwarth and Barnes don’t explicitly teach in response to determining that the vehicle operator does not confirm the remedial action, activating, by the environmental condition response system, a manual mode.
However Meador, in the same field of endeavor, teaches in response to determining that the vehicle operator does not confirm the remedial action, activating, by the environmental condition response system, a manual mode (Meador: Col. 8 Lines 27-34; automatically activate an on-board aircraft deicing system in the aircraft structure if the average value of a sensed parameter in any predefined area falls within the critical region).
It would be obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Meador’s automatically activated on-board aircraft de-icing system (Meador: Col. 8 Lines 27-34) into Barnes’ correction actions due to an icing alert due to the measured rate of ice accretion (Barnes: Para. 0103, 0109, 0116) and Hochwarth’s weather estimation based on local sensor data and received sensor data to make more accurate estimations of weather along the current route (Hochwarth: Para. 0047).
Regarding claim 10, Hochwarth teaches the computer-implemented method of claim 9, wherein the manual mode comprises one or more of: presenting the environmental data and the remedial action to the vehicle operator via a display; and alerting the vehicle operator in response to determining that the vehicle operator fails to perform the remedial action (Hochwarth: Para. 0003; displaying at least one of an updated weather display, the predicted trajectory, an advisory alert, a change to a flight .

Response to Arguments
Applicant’s arguments, filed 13 March 2021, with respect to the rejection of claims 1-20 under 35 U.S.C. §103 have been fully considered but are moot because the arguments do not apply to the reference being used in the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Songa et al. US publication 2018/0186468 A1 teaches plane to ground communication.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E LINHARDT whose telephone number is (571) 272-8325.  The examiner can normally be reached on M-TR, M-F: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.




/L.E.L./Examiner, Art Unit 3663          

/ADAM D TISSOT/Primary Examiner, Art Unit 3663